Case: 13-13359   Date Filed: 11/24/2015   Page: 1 of 16


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13359
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:13-cv-00001-BAE-JEG




JAMES HAWES,
                                                          Petitioner-Appellant,


                                  versus


GRADY PERRY,
                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (November 24, 2015)

Before MARTIN, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 13-13359    Date Filed: 11/24/2015    Page: 2 of 16


        James Hawes, a Georgia prisoner, appeals the denial of his federal habeas

corpus petition filed under 28 U.S.C. § 2254. Hawes is serving the remainder of a

15-year sentence on parole after being convicted by a jury in 2007 of enticing a

child for indecent purposes, statutory rape, and contributing to the delinquency of a

minor. After careful consideration of the parties’ briefs, we reverse in part the

district court and grant Hawes a writ of habeas corpus on two of the three counts of

his convictions.

                                  BACKGROUND

        At the age of 33, Hawes met the 14-year-old victim (K.P.) on an online

dating site, where K.P. was posing as a 19-year-old college student. The two

communicated via email and phone, and are alleged to have met in person on two

different weekends: the first in November 2002, and the second in December 2002.

These two weekends, and the conversations leading up to them, formed the basis of

Hawes’s convictions.

   I.      Weekend Encounters

        In November 2002, Hawes made arrangements to travel from his home in

South Carolina to Georgia to visit K.P. for a weekend. At trial, Hawes testified

both that he did not realize K.P. was a minor when he picked her up and that he did

not have sexual intercourse with her. He admitted that they checked into a hotel

together, but said that after checking in he fell asleep and K.P. left with her friends.


                                           2
                Case: 13-13359    Date Filed: 11/24/2015    Page: 3 of 16


According to K.P., however, Hawes gave her alcohol, they had sexual intercourse,

and the two spent the weekend together. When Hawes returned K.P. to her home

on Sunday, her parents took her to law enforcement to report the incident. This

November 2002 weekend formed the basis of Hawes’s statutory rape conviction

(count two).

         K.P. claims that she stayed with Hawes in South Carolina during a second

weekend in December 2002. She said Hawes picked her up and drove her to South

Carolina, where they had sexual intercourse again. At some point, K.P. said she

confessed that she was actually 14 years old, after which she said Hawes took her

to a bus station and gave her money to pay for return fare to Georgia. This second

weekend formed the basis of Hawes’s convictions for contributing to the

delinquency of a minor and enticing a child for indecent purposes (counts one and

three).

   II.      State Court Trial Proceedings

         Hawes initially pleaded guilty to all three counts and received a 5-year

sentence, with 60–90 days to be served in custody. After he served the custodial

portion of his sentence, Hawes filed a state habeas petition asserting that his plea

was involuntary. The Georgia Supreme Court granted the petition and vacated

Hawes’s plea.




                                            3
                   Case: 13-13359        Date Filed: 11/24/2015   Page: 4 of 16


          Hawes then went to trial. At trial, the State called K.P. and two law

enforcement officers as witnesses, and Hawes testified in his own defense. Hawes

denied that the December encounter ever took place and testified that he had been

in West Virginia at the time of the alleged incident. In his § 2254 petition, Hawes

focuses on an email K.P. sent shortly after the alleged second encounter, which

supports his claim that it never occurred. The email, dated January 2, 2003, was

sent from K.P.’s known email account to Hawes’s account, and read:

          Dear James,
          I dunno if I did the right thing by lying to you and the police but, I felt
          like I was in trouble. I took off my bracelet to leave the house and got
          in trouble for it.  After we got off the phone I came to South
          Carolina to see if I could find you but I could not find your house and
          all I got was your voice mail. I didn’t leave a message because I was
          afraid you would think I was stalking you or you would be mad at me
          for what I told the police. I hope I haven’t gotten you in to[o] much
          trouble  [K.P.] 1

Outside the presence of the jury, K.P. admitted to writing the email and offered an

explanation for the second to the last line regarding what she told the police and

regarding Hawes being mad. Trial counsel was initially permitted to question K.P.

about the January 2 email, but after she denied writing the email in front of the

jury, the court granted the State’s objection to further questioning on authentication

grounds. Trial counsel did not offer a foundation for the email, such as testimony

from the internet service provider (as suggested by the State at trial). Hawes later


1
    K.P.’s first name was typed after the text of the email.
                                                    4
                 Case: 13-13359    Date Filed: 11/24/2015   Page: 5 of 16


testified that he received the email from the victim, and offered a general

explanation of what it said.

   III.      Verdict and Post-Conviction Proceedings

          The jury found Hawes guilty, and the court imposed a 15-year sentence on

counts one and two, and 12 months on count three, to be served concurrently—

dramatically longer than his original sentence. Hawes was represented by new

counsel on direct appeal. Hawes raised three sentencing-related claims on appeal

but did not challenge trial counsel’s performance or any evidentiary rulings made

by the trial court. The Georgia Court of Appeals affirmed Hawes’s conviction and

sentence, and the Georgia Supreme Court denied certiorari. Hawes v. State, 680

S.E.2d 513 (Ga. Ct. App. 2009), cert. denied (Ga. Jan. 12, 2010).

          Hawes then filed a state habeas petition. He brought a number of claims,

including the following, which are relevant to this appeal: (1) ineffective assistance

of trial counsel based on failure to lay a foundation for the admission of the

January 2 email; (2) trial court error when the court would not permit Hawes to

question K.P., in violation of the Sixth Amendment, about an online journal entry

in which she made false allegations against two teachers; and (5) ineffective

assistance of appellate counsel for failure to raise on direct appeal the various

claims of ineffective assistance of trial counsel and trial court error.




                                            5
              Case: 13-13359     Date Filed: 11/24/2015    Page: 6 of 16


      The state habeas court held an evidentiary hearing, at which Hawes and his

appellate counsel testified. Strikingly, appellate counsel testified that he did not

think he could bring an ineffective-assistance-of-trial-counsel claim because trial

counsel had assisted him with the appeal.

      The state habeas court denied Hawes’s petition. The court concluded that

although Hawes’s appellate counsel was deficient for thinking he could not bring

ineffective-assistance-of-trial-counsel claims, Hawes was not eligible for relief

because he could not show counsel’s mistake prejudiced him. The court reasoned

that the jury had already seen sufficient evidence that the victim had lied on many

occasions, and therefore the evidence was cumulative. The court also concluded

that appellate counsel was not deficient for failing to appeal the trial court’s

exclusion of an online journal entry written by K.P., because no Georgia precedent

established the admissibility of a victim’s false allegations of sexual misconduct

made after the charged incident. The Georgia Supreme Court denied Hawes’s

application for a Certificate of Probable Cause to appeal.

      Hawes filed a pro se § 2254 federal habeas petition. The district court

denied Hawes’s petition, concluding that the state habeas court’s decision on




                                           6
                Case: 13-13359       Date Filed: 11/24/2015       Page: 7 of 16


Hawes’s claims of ineffective assistance of appellate counsel was not an

unreasonable application of federal law. Hawes timely appealed. 2

                                        DISCUSSION

       When evaluating the district court’s denial of a habeas petition, we review

de novo questions of law and mixed questions of law and fact, and we review

factual findings for clear error. Nyland v. Moore, 216 F.3d 1264, 1266 (11th Cir.

2000) (per curiam). The Antiterrorism and Effective Death Penalty Act of 1996

“establishes a highly deferential standard for reviewing state court judgments.”

Robinson v. Moore, 300 F.3d 1320, 1342 (11th Cir. 2002). We cannot grant

habeas relief on claims that were previously adjudicated on the merits in state court

unless the adjudication:

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the
       State court proceeding.

28 U.S.C. § 2254(d).

       The “clearly established federal law” relevant here is Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). To prove ineffective


2
  On appeal, Hawes also makes a number of claims related to trial court error and ineffective
assistance of trial counsel, which the state habeas court held were procedurally defaulted. For
the reasons below, we do not reach those claims.
                                                7
              Case: 13-13359    Date Filed: 11/24/2015    Page: 8 of 16


assistance of counsel, a petitioner must show that (1) counsel’s performance was

deficient, and (2) the deficient performance prejudiced the defense. Strickland,

466 U.S. at 687, 104 S. Ct. at 2064. Under § 2254(d), “[t]he question is not

whether a federal court believes the state court’s determination under the

Strickland standard was incorrect but whether that determination was

unreasonable—a substantially higher threshold.” Knowles v. Mirzayance, 556

U.S. 111, 123, 129 S. Ct. 1411, 1420 (2009) (quotation marks omitted).

      To establish deficient performance, a petitioner must show that counsel

made errors so serious that he was not functioning as the counsel guaranteed by the

Sixth Amendment. See Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. The

proper measure of attorney performance is reasonableness under prevailing

professional norms. Id. at 688, 104 S. Ct. at 2065. To prove prejudice, the

petitioner must show “that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id.

at 694, 104 S. Ct. at 2068. “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. An ineffective-assistance-of-appellate-

counsel claim that challenges the failure to bring a claim can be successful only if

there is a reasonable probability that the omitted issue would have affected the

outcome. Cross v. United States, 893 F.2d 1287, 1290 (11th Cir. 1990). Thus,

although Hawes claims that his appellate counsel was ineffective, the analysis


                                          8
              Case: 13-13359     Date Filed: 11/24/2015    Page: 9 of 16


collapses to whether the underlying issue (here, ineffective assistance of trial

counsel) is meritorious. Id.

                          COUNTS ONE AND THREE
              Enticing a Child for Indecent Purposes and Contributing
      to the Delinquency of a Minor (December 2, 2002 Weekend Encounter)

      The district court erred by deferring to the state habeas court’s decision on

Hawes’s ineffective-assistance-of-appellate-counsel claim. The state habeas court

unreasonably applied Strickland when it held that Hawes was not prejudiced by

appellate counsel’s failure to claim ineffective assistance of trial counsel for not

properly authenticating the January 2 email at trial.

      The state habeas court correctly concluded that, under Georgia law,

appellate counsel was permitted to raise ineffective-assistance-of-trial-counsel

claims when trial counsel was still tangentially involved in the appeal. See White

v. Kelso, 401 S.E.2d 733, 734 (Ga. 1991). No competent attorney would have

omitted Hawes’s claim about the January 2 email on that basis, and appellate

counsel gave no additional tactical reason for electing not to pursue the claim on

appeal, nor can we imagine one. Nobody disputes that appellate counsel was

deficient.

      However, the state habeas court found that Hawes could not establish

prejudice, because there was no reasonable probability of a different outcome on

appeal. The court reasoned that K.P. had been impeached a number of times, so


                                           9
             Case: 13-13359     Date Filed: 11/24/2015   Page: 10 of 16


the substantial purpose of the email had already been accomplished. Hawes has

shown that this conclusion was objectively unreasonable with respect to his two

convictions arising out of the December 2002 weekend. Though the state habeas

court was correct that K.P. had already admitted to lying about her age, education,

dating history, and travel history, the January 2 email was not solely relevant to

show her general propensity for lying. The email served a different purpose:

undermining K.P.’s account of the specific events supporting Hawes’s convictions

and her truthfulness when testifying before the jury.

      The evidence supporting the prosecution’s case on the December 2002

weekend encounter is skeletal, which made trial counsel’s deficient performance

all the more prejudicial. Strickland, 466 U.S. at 696, 104 S. Ct. at 2052 (stating

that a “verdict or conclusion only weakly supported by the record is more likely to

have been affected by errors than one with overwhelming record support”); see

also Gonzalez-Soberal v. United States, 244 F.3d 273, 278 (1st Cir. 2001) (holding

that “strength of the government’s case” is a factor to be considered in making the

prejudice determination). Hawes disputes that the second weekend visit ever

occurred. And the only evidence admitted at trial that showed otherwise was

K.P.’s testimony. It was a high-stakes, classic “he said, she said” scenario. The

January 2 email directly undercuts the sole evidence suggesting that the South




                                         10
              Case: 13-13359      Date Filed: 11/24/2015   Page: 11 of 16


Carolina encounter occurred and is the only evidence to show that K.P was not

truthful in her testimony at trial.

       Neither is this a case in which the omitted evidence could have bolstered the

State’s case by negatively impacting Hawes in any way. Cf. Wong v. Belmontes,

558 U.S. 15, 24, 27–28, 130 S. Ct. 383, 388–89, 391 (2009) (denying

Strickland claim on prejudice prong because omitted expert testimony would have

permitted the State to introduce other, damaging evidence about the petitioner’s

prior murder); Wright v. Sec’y, Fla. Dep’t of Corr., 761 F.3d 1256, 1283–84 (11th

Cir. 2014) (concluding that state court’s application of Strickland’s prejudice

analysis was not unreasonable because putting additional witness on the stand

would have allowed the state to cross-examine the witness about a negative fact).

The State has shown no reason why admission of the email would have done

anything but support Hawes’s case and undermine the truthfulness of K.P.’s

testimony about the second weekend encounter.

       The State argues that any prejudice caused by not properly authenticating the

email was mitigated by Hawes’s testimony. True, Hawes discussed the January 2

email on the stand. But Hawes’s testimony only summarized that K.P. had sent

him an email that stated: “I don’t know if I did the right thing by lying to you and

the police. After we got off the phone, I came to South Carolina to see if I could

find your house.” The full text of the January 2 email offers more information that


                                           11
             Case: 13-13359     Date Filed: 11/24/2015   Page: 12 of 16


was not given to the jury through Hawes’s testimony: the fact that K.P. “could not

find [Hawes’s] house,” and that she called but “did not leave a message.” This

information does more than merely establish that K.P. lied to the police and came

to South Carolina on her own, which was the substance of Hawes’s testimony.

With only Hawes’s testimony, the jury could conclude that K.P. ultimately met up

with Hawes in South Carolina—a fact supporting his conviction on counts one and

three. But, the full email also shows that K.P. never met with Hawes in South

Carolina, and it shows that she never told him she was coming or that she had

arrived. Taking the full email at face value, the jury could reasonably have

believed that Hawes never saw K.P. in South Carolina or knew she went there until

weeks later on January 2.

      This email was the only evidence that K.P. had lied at trial about the key

events giving rise to Hawes’s conviction. This email was different in kind from all

the other evidence of K.P.’s untruthfulness because it demonstrated that she lied to

the jury. All of the other evidence of her dishonesty showed only that she had lied

to Hawes and other men. There is a stark contrast between evidence of falsehoods

in the world of online dating (all of which K.P. conceded in her testimony at trial)

and evidence showing that K.P. (1) completely fabricated the events leading to

Hawes’s prosecution; and (2) lied about the fabricated events to the police, the

State, and the jury while under oath at trial. This is notably important because


                                         12
              Case: 13-13359    Date Filed: 11/24/2015    Page: 13 of 16


Hawes’s own testimony did not disclose the date of this email, which was critical

to his ability to undermine the second weekend he was alleged to have spent with

K.P. in December. Neither did Hawes’s own testimony reveal that the January 2

email was from the email account known to be K.P.’s. This being the case, and if

appellate counsel had raised the claim that trial counsel was ineffective for not

laying a foundation for this critical evidence, there is a reasonable probability that

Hawes’s convictions would have been vacated. Thus, the state habeas court’s

conclusion that there was no reasonable probability of a different outcome on

appeal had appellate counsel raised these issues was an unreasonable application of

Strickland.

      Given the weakness of the State’s case, the strictly exculpatory nature of the

excluded evidence, the fact that it is not cumulative, and the strong impact it would

have had on K.P.’s credibility with the jury, there is a reasonable probability that

Hawes would not have been convicted on counts one and three if the jury had seen

the January 2 email making clear that the second encounter never occurred.

                                 COUNT TWO
               Statutory Rape (November 2002 Weekend Encounter)

      Hawes also petitions for a writ of habeas corpus on his conviction for

statutory rape, arising out of the November 2002 weekend encounter. Only two of

Hawes’s claims plausibly reach the statutory rape conviction: ineffective assistance

of appellate counsel for not raising an ineffective-assistance-of-trial-counsel claim
                                          13
              Case: 13-13359       Date Filed: 11/24/2015      Page: 14 of 16


due to trial counsel’s failure to authenticate the January 2 email (the same claim

addressed above), and appellate counsel’s failure to bring an ineffective-assistance

claim involving the admissibility of the online journal entries.3 Hawes is ineligible

for habeas relief on either claim.

    I. Ineffective Assistance of Appellate Counsel: January 2 Email

       Though the January 2 email could arguably have impacted Hawes’s

statutory rape charge arising out of the November 2002 weekend, the district court

correctly deferred to the state court’s prejudice determination on that conviction.

In the January 2 email, K.P. discloses that she lied to the police (presumably when

she gave a statement saying she had sexual intercourse with Hawes during the

November 2002 weekend). This is not enough to show that Hawes was prejudiced

by appellate counsel’s failure to raise the issue. First, K.P. explained her email

outside the presence of the jury:

       The last paper when it was talking about “if you’re not mad about what
       I told the police” is in telling them the truth. It doesn’t say anything
       about me lying, I was worried that he was mad that I had told the
       police the truth about where I went and what I did.

This testimony would undercut the strength of Hawes’s argument on appeal that

K.P. lied to the police about having sex with him during the November 2002

weekend. Also, unlike his claim about the December 2002 weekend, Hawes


3
 None of Hawes’s remaining claims plausibly reaches the statutory rape conviction, so we do
not analyze them separately.
                                              14
               Case: 13-13359     Date Filed: 11/24/2015   Page: 15 of 16


admits that he spent at least part of the November 2002 weekend in a hotel with

K.P. Even if the email had been admitted, a jury could still have discredited his

testimony about not having sexual intercourse with K.P. Any prejudice caused by

the error was likely mitigated by Hawes’s testimony, which stated that K.P. said

she lied to the police in the January 2 email. There is not a reasonable likelihood

that the outcome of the appeal of Hawes’s statutory rape conviction would have

been different had appellate counsel challenged trial counsel’s effectiveness with

regard to the January 2 email, and Hawes is not entitled to habeas relief on that

basis.

   II. Ineffective Assistance of Appellate Counsel: Online Journal Entry

         Hawes also challenges the effectiveness of appellate counsel for failing to

appeal the trial court’s exclusion of K.P.’s online journal. Hawes’s trial strategy

was to question K.P.’s credibility by presenting evidence that she was a liar. Trial

counsel tried to admit an entry from K.P.’s online journal, in which she made false

allegations of sexual advances made by two teachers at her school. The court did

not allow trial counsel to admit or question K.P. about the journal entries.

         Hawes is not entitled to habeas relief on his statutory rape conviction on the

basis of the trial court’s exclusion of the online journal entry. The state habeas

court determined that Hawes could not establish either prong of Strickland in

claiming that appellate counsel was ineffective for failing to challenge the trial


                                            15
                Case: 13-13359        Date Filed: 11/24/2015        Page: 16 of 16


court’s exclusion. Hawes has not shown that this decision was an unreasonable

application of federal law. The state habeas court reasoned that a Georgia case,

which held that a victim’s prior false accusations of sexual misconduct were

admissible evidence, did not establish that subsequent false allegations of sexual

misconduct were also admissible. Hawes cites no Georgia precedent to the

contrary, so his appellate counsel was not deficient for electing not to challenge the

ruling.

                                         CONCLUSION

       Because Hawes was prejudiced by appellate counsel’s failure to raise an

ineffective-assistance-of-trial-counsel claim pertaining to the January 2 email, we

reverse the district court’s Order denying habeas relief on counts one and three.

We grant Hawes a writ of habeas corpus and vacate his convictions on those

counts.4 We affirm the district court’s denial of Hawes’s petition on count two.

       REVERSED AND VACATED IN PART, AFFIRMED IN PART.




4
  We vacate the convictions on counts one and three solely on the basis of Hawes’s ineffective-
assistance-of-appellate-counsel claim relating to the ineffectiveness of trial counsel for failure to
lay the foundation for the January 2 email. We express no opinion about the reasonableness of
the state habeas court’s decision on Hawes’s remaining claims regarding counts one and three.
See Guzman v. Sec’y, Dep’t of Corr., 663 F.3d 1336, 1339 (11th Cir. 2011).
                                                 16